Title: From John Adams to François Adriaan Van der Kemp, 1 September 1812
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Vanderkemp.
Quincy September 1, 1812

If you are possessed by any Demon, whether ghost, of Hero, Sage, Saint, heathen Deity, Head Ache, or Devil, fallen Angel or Apostate Spirit; I advise you to read Hugh Farmers Essay on the Demoniacs of the New Testament. So much for your Possession! If this Prescription, will not cure, permit me, to quack for you, one more, read less, think less, and work less. Probatum est.
If your Spirits are depressed, read Epictelus and Seneca Dr Barrow, Saint Job and Saint Paul.
Hunc Solem et Stellas et decedentia certisTempora momentis, Sunt qui formidine nullaImbuti Spectant. Trust the Ruler with his skies.
I declined your Offer of Servetus, because I did not revere his Character, more, perhaps not So much, as that of Calvin. Indeed I cared very little for either. Servetus was a busy restless turbulent factious Fellow, and though Calvin, was not much more amiable or justifiable, he was at least more Useful to Geneva and to the World…What do I say? about usefull. How do I know, who or what is useful or what is pernicious to Mankind? to the Solar System? to the never ending multiplication of Solar Systems and all Their inhabitants?
This Vault of Air, This congregated ball,
Self centered Sun and Stars, that rise and fall,
There are my Friend, whose philosophic Eyes,
Look through and trust the Ruler with his Skies.
You will oblige me much by Authorising any of your Friends to  inclose and address to me, your corrected Servetus, and I will Convey it to Mr Norton at Cambridge. I was offered, at a Bookstore in London a thin Folio, called The Works of Servetus, with an account of his Life. I turned over the Leaves, Saw nothing to bewitch me, and refused to buy it. I had so lately Seen Calvin in Spain, roasting, frying, broiling in the flames of Hell; that I concluded he had passed his Life in constant terror of being really burned at the Stake in the flesh: I therefore concluded that when he found himself opposed and endangered by Servetus who ought to have been his Friend; his Jealousy Envy, Rivalry and Resentment uniting with his fanatical Conscience, had transported him to Tyranny and Cruelty. I had even then, Seen the Workings of human Passions, in a thousand Instances So much like all this. I had read So many Instances of it in history, that I cared, no more about Calvin and Servitus, than about the Red Rose and the white Rose, the Guelphs and the Ghibellines, the Clintons and the Livingstones, the Handcocks and the Bodoins. Since that time I have Seen thousands of other Instances, and felt hundreds.
Your young Man, who “put his hand in the Bosom of his Bride” reminds me of a tradition in New England. A Man who had been long absent at Sea, met his Wife, coming out to meet him in a transport of Joy, and in his mutual transport, kissed her. for this it is Said he was had up, before the Church and censured because it was on the Sabbath, and in the Street. For this and more three other absurdities, my dearly beloved New England men are ridiculed, when you know, ten Million times ten millions of Follies, Absurdities, Sins, Crimes, Tyrannies Cruelties, and Demoniackisms are justly reproachable to all your European Sects, in the Same Period in the History of the World.
I tell you, once again, you and I must live a hundred Years longer to understand each other. And then I See not that We could come together. Your Learning is an hundred times greater than mine. Your application is ten times greater than mine. Your Books are entirely different from mine. I have few of yours: You have five of mine. You can read what I cannot. though I can read nothing that is not easy to you.
Give me every thing relative to your Master, Vander Shanck.
My Persecution by the Quakers, would be the most frivolous of Things, if it had not been in one of the most critical Moments in the History of the Globe. To give you a faint Idea of it, would require two or three Sheets of Paper, No. No representation of it, can now be made. No history of it can ever be understood. You must know the History of the Proprietary Interest, and of the Quaker Interest in Pensilvania. It began in 1774 and was continued in 1775.
There is not a human Being now living, but The Honourable Robert Treat Paine of Boston, who was an Eye and Ear Witness of the Beginning of it in 1774 in Carpenters Hall in Phyladelphia.
I will give you a Guinea, if you will write a respectful Letter without hinting of me or my name to the Honourable Robert Treat Paine in Boston, Stating that you have a confused Rumour of a “Conference between the Delegates in Congress in 1774. i.e. Thomas Cushing, Robert Treat Paine, Samuel Adams, John Adams and Robert Treat Paine: on one Side and the Delegates Representatives or Agents you I know not how constituted, of the Quakers and Anabaptists of America, on the other, in Carpenters Hall. And request him to give you a candid Narrative of it. I will then give you my Recollection, as well as I can, of the Names Characters, Effects and Results &c. You must hear also of two Letters of mine, one to my Wife and one to General James Warren, intercepted by the British Man of War Asia, in Hudsons River. And of the Discovery of the Secret Records of a Subsequent general Meeting of the Quakers, in which I was held up to the detestation of the Quakers for being an Advocate for the Independence of the United States of America.
Recur, then to our Principle “Trust no Man of or Assembly of Men; no Sect of Religion, Philosophy or Politicks with unlimited Power. No Priest or Priests, No Merchant or Merchants; No Lawyer, or Lawyers, no Physician or Physicians; No Mobs or Mob; No! and No Farmer or Farmers: No Majority or Majorities. Trust not poor, weak, ignorant credulous Selfish human Nature with absolute Power.
De l’absolu pouvoir vous ignorez l’ivresse.
I remember the time, when the Quakers of Pensilvania had a decided Majority in the Legislature of that State, and I assure you they were as Selfish, as exclusive as partial and arbitrary, as all other Majorities have been in all other Ages and Countries of the World.
Our Revolution broke up the absolute Power of the Quakers in Pensilvania: but they have had and Still have Power enough in that State. Man would Say, too much.
Parsons is expert in Law and Greek.  great Man.

John Adams